Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 19, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

  153889                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  RONNIE DANCER and ANNETTE DANCER,                                                                         Joan L. Larsen
           Plaintiffs-Appellees,                                                                         Kurtis T. Wilder,
                                                                                                                     Justices

  v                                                                SC: 153889
                                                                   COA: 324314
                                                                   Kalamazoo CC: 2012-000571-NO
  CLARK CONSTRUCTION COMPANY, INC.,
           Defendant-Appellee,
  and
  BETTER BUILT CONSTRUCTION SERVICES,
  INC.,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 26, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

          MARKMAN, C.J., concurs in the Court’s order denying leave to appeal for the
  reasons set forth in his concurring statement in Dancer v Clark Construction Company,
  Inc, ,___ Mich ___ (Docket No. 153830, order entered May 19, 2017).

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  May 19, 2017
           t0516
                                                                              Clerk